Citation Nr: 0322333	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  96-51 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbosacral spine 
disability.

3.  Entitlement to an increased evaluation for residuals of 
sinusitis, postoperative, with history of a nasal injury, 
currently rated 30 percent disabling.

4.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated November 1995 and 
September 1999 by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, denied the veteran's application to reopen 
previously denied claims of entitlement to service connection 
for disabilities of his cervical and lumbosacral spine for 
failure to present new and material evidence.  The rating 
decisions on appeal also denied his claims for an increased 
evaluation in excess of 30 percent for sinusitis with 
residuals of a nasal injury and for a TDIU.  

During the course of the appeal the Board determined in a 
July 2000 decision that evidence which was new and material 
to the veteran's claims for VA compensation for disabilities 
of his cervical and lumbosacral spine had been submitted.  
These claims were reopened and referred back to the RO for de 
novo review.  The July 2000 Board determination also remanded 
the claim for an increased rating for sinusitis for further 
evidentiary development at the RO.  The claim for a TDIU was 
held in abeyance pending their resolution.  After this 
development was carried out the RO readjudicated the case 
and, in a November 2002 rating decision/Supplemental 
Statement of the Case, denied the claims of entitlement to 
service connection for disabilities of the cervical and 
lumbosacral spine on the merits, confirmed the 30 percent 
evaluation for sinusitis with nasal injury residuals and 
denied the claim for a TDIU.  The case was returned to the 
Board in January 2003 and the veteran now continues his 
appeal of all the aforementioned issues.





FINDINGS OF FACT

1.  A chronic cervical spine disability did not have its 
onset during active duty and is not the result of an injury, 
disease, or other incident of service.

2.  A chronic lumbosacral spine disability did not have its 
onset during active duty and is not the result of an injury, 
disease, or other incident of service.

3.  Sinusitis, postoperative, with history of a nasal injury 
is currently manifested by severe symptoms, which include up 
to three episodes of severe headaches per month and 
approximately 10 episodes per year of infection with pain and 
purulent discharge or crusting necessitating antibiotic 
treatment.

4.  The veteran is service-connected for sinusitis, 
postoperative, with history of a nasal injury (currently 
rated 30 percent disabling), residuals of fracture, 
postoperative, right thumb (currently rated 20 percent 
disabling), and hypertension (currently rated 10 percent 
disabling), which together produce a combined rating of 50 
percent for his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred in, 
nor is it presumed to have been incurred in, active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

2.  A chronic lumbosacral spine disability was not incurred 
in, nor is it presumed to have been incurred in, active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

3.  The criteria for an evaluation greater than 30 percent 
for service-connected sinusitis, postoperative, with history 
of a nasal injury have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (1996); 
38 C.F.R. § 4.97, Diagnostic Code 6510 (2002).

4.  The criteria for a TDIU have not been met.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of the remand which 
occurred during this appeal.  He has also been scheduled for 
VA examinations which address the increased rating claim on 
appeal and provide medical nexus opinions regarding the 
service connection issues on appeal.  As a result of the 
development that has been undertaken, VA's duty to assist has 
been met, and further development is not necessary.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

(a.)  Entitlement to service connection for a cervical and 
lumbosacral spine disability.

The veteran's service medical records show that on enlistment 
examination in September 1963 his neck, spine and 
musculoskeletal system were clinically normal.  His medical 
history questionnaire was negative for any pertinent cervical 
or lumbosacral disability.  

Treatment reports show that in October 1965 the veteran fell 
and struck his nose.  In January 1967 the veteran tripped and 
fell while descending a stairway, sustaining a fracture of 
his right thumb at the 1st metacarpal and necessitating 
surgical repair.  The medical records do not indicate that he 
sustained an injury to his cervical or lumbosacral spine 
during either incident, nor do the records show that he had 
ever sustained an injury to his cervical or lumbosacral spine 
at any other time during active service.

On medical examination in September 1967 the veteran's neck, 
spine and musculoskeletal system were clinically normal.  His 
medical history questionnaire was negative for any pertinent 
cervical or lumbosacral disability and he specifically denied 
having any history of recurrent back pain.  The service 
medical records are completely devoid of any report of 
treatment for a neck or low back injury or for complaints of 
orthopedic symptomatology relating to these areas.  

The veteran was discharged from active duty in June 1968 on 
account of disability incurred in service relating to an 
fracture of his right thumb that was sustained in an 
accidental fall and which rendered him unfit for further 
military service.  

Pertinent post-service medical records from VA and private 
treatment sources show that in January 1992 the veteran 
complained of having neck and shoulder pain of several days 
duration with no reported history of a precipitating injury.  
The initial diagnoses were musculoskeletal pain and cervical 
radiculopathy.  A May 1992 treatment report shows that the 
veteran complained of having neck and low back pain which he 
related to an injury sustained in the 1960's.  A CT scan and 
myelogram of his cervical and lumbar spine revealed no 
evidence of lesion or other pathology to account for the 
reported symptoms.  Conservative therapy was the recommended 
treatment course.  The report of a VA examination conducted 
in July 1992 shows that X-rays of the veteran's spine 
revealed findings which led to diagnoses of chronic 
lumbosacral strain, mild, with minimal degenerative changes 
on radiographic study, and cervical muscular strain with 
slight limitation of motion with narrowed intervertebral disc 
on radiographic study.

Thereafter, post-service VA and private medical records 
associated with the claims file show that the veteran 
continued to receive occasional treatment for complaints of 
low back and cervical pain.  In May 1995 the veteran reported 
that a "Dr. Peoples" had discovered an old fracture of the 
cervical spine about three months previously and alleged that 
the fracture was the result of a fall from a C-123 aircraft.  
However, attempts by VA to obtain records from Dr. Peoples 
were unsuccessful.    Significant among those medical records 
associated with the veteran's claims file is an October 1995 
statement from T. J. Dhillon, M.D., of the Dhillon 
Orthopaedic Clinic which related that the veteran reported 
having fallen off the back of an airplane while it was on the 
ground 25 years earlier, receiving injuries to the back and 
neck.  He claimed that his back and neck had been bothering 
him since then and that his symptoms were gradually getting 
worse.  He complained of pain in the neck radiating into the 
left arm as well as a burning sensation and numbness in the 
left index finger for which he wore a cervical collar for 
relief.  He also used a cervical traction device off and on 
which did not relieve him.  Examination of the cervical spine 
showed slight tenderness in the left trapezius and lower 
cervical region with mild limitation of flexion and 
extension.  There was slight sensory paresthesia in the 
medial nerve distribution.  Examination of the lumbar spine 
showed no asymmetry or deformity. There was tenderness and 
mild to moderate limitation of flexion with mild limitation 
of extension.  The examiner reviewed an MRI and CT scan of 
the neck and back which were interpreted to show degenerative 
joint disease of the cervical spine at C6-C7 and degenerative 
joint disease of the lumbar spine at L3-L4 and L5-S1.  The 
diagnoses were chronic cervical and lumbosacral sprain with 
degenerative cervical spine disc disease.  Dr. Dhillon 
expressed the opinion that the symptoms were chronic in 
nature and that injury to the neck and back could have 
occurred at the time of the fall from the airplane about 25 
years earlier.

Also of record is a voluminous quantity of VA hospitalization 
and outpatient treatment records covering the period from 
1984 through 2002.  The records describe treatment for both 
the low back and neck. In November 1995 the veteran underwent 
surgery for treatment of foraminal stenosis at C5-C6 and C6-
C7.

During a January 2001 VA spine examination the veteran 
reported to the examiner that he had injured his cervical and 
lumbosacral spine during service in the same falling 
incidents in which he injured his nose and right thumb during 
active duty.  His medical history was reviewed by the 
examiner and following the physician's examination the 
veteran was diagnosed with degenerative disc disease and 
degenerative joint disease of the lumbosacral spine and 
degenerative disc disease and  degenerative joint disease of 
the cervical spine with cervical stenosis at C3-C4 and C6-C7 
with residuals.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for arthritis, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Our review of the pertinent evidence fails to support a 
finding that a grant of service connection for a chronic 
cervical and lumbosacral disability is warranted.  
Notwithstanding the veteran's assertions that he sustained 
injuries of his cervical spine and low back with continuous 
symptomatology since his period of active duty, his service 
medical records do not contain any treatment reports which 
corroborate his alleged history.  The first documentation of 
a chronic pathological entity affecting his neck and low back 
is not until well over a decade after his separation from 
active duty.  The objective medical evidence of record does 
not show that the veteran had an arthritic disability 
affecting either his cervical spine or lumbosacral spine 
which was productive of impairment to a compensable degree 
within the one-year presumptive period following his 
separation from active duty in June 1968.  There is no 
evidence of record which presents a professional medical 
opinion that objectively links the veteran's current cervical 
and lumbosacral disabilities with his period of military 
service.  

To the extent that the veteran asserts that Dr. Dhillon's 
opinion that the veteran's cervical symptoms were chronic in 
nature and that injury to the neck and back could have 
occurred at the time of the fall from the airplane about 25 
years earlier, we find that the language of Dr. Dhillon's 
opinion, in which he used the equivocal word "could," is 
too speculative by itself to provide an objective basis to 
link the veteran's current cervical spine disability with his 
period of active duty.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In any case, we find that in the present 
case the veteran received treatment from Dr. Dhillon many 
years after his separation from active service.  Therefore, 
the conclusion reached by Dr. Dhillon is clearly based solely 
on the history provided by the veteran and not on any actual 
personal knowledge on part of Dr. Dhillon of the veteran's 
medical history or a review of his claims folder.  The United 
States Court of Appeals for Veterans Claims has held that 
without a review of the claims file, any physician's opinion 
as to etiology of an underlying condition can be no better 
than the facts alleged by the veteran.   See Black v. Brown, 
5 Vet. App. 177, 180 (1993); see also Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  Absent objective corroboration of the veteran's 
historical accounts in this regard, Dr. Dhillon's opinion is 
essentially predicated on the hearsay recitation of the 
veteran's alleged medical history and, as such, we are not 
bound to accept his medical conclusions or opinions.  See 
Swann v. Brown, 5 Vet. App. 177, 180 (1993).

In view of the foregoing discussion we find that a grant of 
service connection for a chronic disability of either the 
cervical or lumbosacral spine is not warranted.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claims on appeal, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


(b.)  Entitlement to an increased evaluation for sinusitis, 
postoperative, with history of a nasal injury, currently 
rated 30 percent disabling.

The veteran's service medical records show that in October 
1965 the veteran fell and struck his nose.  In a January 1993 
rating decision the veteran was granted service connection 
for sinusitis with residuals of a nasal injury.  In May 1995 
he reopened his claim and sought an increased evaluation for 
this disability.  This appeal stems from a November 1995 RO 
rating decision which did not grant the full benefit sought.  
His service-connected sinusitis with residuals of a nasal 
injury is rated 30 percent disabling at the present time.  As 
the veteran's entitlement to compensation for this disability 
has already been established we need only concern itself with 
evidence showing the present level of impairment caused by 
the disability at issue.  See Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's claims file contains VA and private medical 
records showing that he had a history of multiple 
septoplastic surgeries to treat his sinusitis.  The reports 
show that there was episodic crusting about his nose and 
sinuses due to purulent discharge.  In August 2000 Richard 
Jones, M.D., of the Mann Ear, Nose and Throat Clinic, treated 
the veteran for sinusitis.  Dr. Jones' treatment report shows 
that the veteran complained of headaches and nasal discharge 
with sinus congestion, sinus pain and post-nasal drainage.  
He was prescribed decongestant medication.  His airway was 
open at the time of the examination.  In statements presented 
in support of his claim the veteran reported that his 
disability affected his ability to perceive the taste of 
food.  

The most recent VA examination which evaluated the veteran's 
sinusitis was conducted in January 2001.  The examining 
physician reviewed the veteran's pertinent medical history 
contained in his claims folder.  His examination report shows 
that the veteran had multiple episodes of infections, sinus 
headaches and nasal congestion and that he used a variety of 
nasally and orally administered decongestant medications to 
treat his symptoms.  He had a history of multiple surgical 
procedures to treat his disability with the most recent 
operation performed in 1990.  He complained of being 
congested all of the time and that he underwent antibiotic 
treatment for recurring sinus infections approximately 10 
times per year but never required hospitalization for his 
problems.  He reported that he experienced mild discomfort in 
the frontal part of his face and mild pain in his head almost 
daily with up to three episodes of severe headaches per 
month.  The headaches were treated with Percocet (a narcotic 
painkiller).  The veteran reported that he did not lose any 
worktime as a result of his sinusitis because he was retired 
due to other unrelated medical disabilities.  

Physical examination revealed slightly dull and retracted 
tympanic membranes in both of the veteran's ears.  His nasal 
turbinates were enlarged and slightly red but the examiner 
observed that there was clear passage of air and mucus out of 
the nose on both sides with no evidence of nasal obstruction.  
Slight tenderness was reported over the frontal and maxillary 
sinuses, bilaterally.  Examination of the veteran's throat 
revealed that he had his tonsils removed.  There was slight 
cobbling of the lymphoid tissue in the posterior pharynx with 
no significant edema or discharge.  The diagnoses were 
chronic allergic rhinitis and sinusitis, status post 
septoplasty times two with residuals.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In the current appeal, the veteran's service-connected 
sinusitis had been evaluated under the schedular criteria for 
rating disabilities of the respiratory system contained in 
38 C.F.R. § 4.97, Diagnostic Code 6510 (1996).  However, in 
the course of this appeal, the aforementioned rating schedule 
was changed on October 7, 1996.  Therefore, the Board must 
consider the applicability of the provisions of both the old 
and the new ratings schedule for evaluating sinusitis and 
rate the disability using the version of the regulations 
which are most favorable to the veteran's claim for a rating 
increase, whether they be from the old ratings schedule or 
from the newly promulgated one.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  If it turns out that the new version 
of the regulation confers the greater benefit, however, the 
award cannot be made effective prior to the date on which the 
new regulation was implemented.  See DeSousa v. Gober, 10 
Vet. App. 461 (1997); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997); VAOPGCPREC 3-2000.

We note that the RO has already considered both the old and 
the new rating criteria for evaluating the veteran's 
sinusitis and therefore this issue is properly before us for 
appellate review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to October 7, 1996, the rating criteria then in effect 
provided for the assignment of a 30 percent evaluation for 
severe chronic sinusitis that was manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  
Assignment of a 50 percent evaluation under the old criteria 
was warranted for postoperative treatment of sinusitis 
following radical operation with chronic osteomyelitis 
requiring repeated curettage or severe symptoms after 
repeated operations.

After October 7, 1996, the revised rating criteria provided 
for a 30 percent evaluation for chronic sinusitis manifested 
by three or more incapacitating episodes per year of 
sinusitis requiring prolonged (i.e., lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  
Assignment of a 50 percent evaluation under the revised 
criteria was warranted for sinusitis following radical 
surgery with chronic osteomyelitis , or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

Applying the facts of the case to the aforementioned criteria 
we find that the manifestations of the veteran's chronic 
sinusitis do not meet the criteria for a 50 percent 
evaluation under either version of the rating schedule.  
While we acknowledge that the veteran has undergone several 
operations in the past to treat his sinusitis, the medical 
evidence does not show that the veteran currently suffers 
from osteomyelitis status post surgery.  Although he reported 
having constant congestion as a result of his sinusitis the 
objective evidence does not demonstrate that his sinusitis is 
of such severity to be a nearly constant condition.  We note 
that his airways were clear and unobstructed during private 
treatment in August 2000 and on examination in January 2001.  
The tenderness over his frontal and maxillary sinuses was 
characterized as only being slight and no significant edema 
or discharge was observed.  His primary symptoms appear to be 
mild discomfort in the frontal part of his face, mild pain in 
his head and subjective complaints of impaired ability to 
taste food with up to three episodes of severe headaches per 
month and approximately 10 episodes of infection with pain 
purulent discharge or crusting necessitating antibiotic 
treatment per year.  These recurring but not constant 
symptoms are contemplated in rating criteria for a 30 percent 
evaluation for severe sinusitis but do not meet or more 
closely approximate the criteria for a 50 percent evaluation.  
We find that the 30 percent evaluation currently assigned 
adequately reflects the veteran's present state of impairment 
due to sinusitis.  His claim of entitlement to a rating 
higher than 30 percent for this disability is therefore 
denied.  

We find that there is no evidence that the veteran's 
sinusitis is manifested by an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The evidence shows that the 
veteran is medically retired due to other unrelated 
disabilities and also that the veteran does not require 
frequent periods of hospitalization for treatment of his 
episodic attacks of sinusitis.  The Board is therefore not 
required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


(c.)  Entitlement to a TDIU.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall be 
ratable as 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability picture 
concerning the veteran's service-connected disabilities with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (2002).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") in Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Court held that for a 
veteran to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some factor 
which takes his case outside the norm, with respect to a 
similar level of disability under the rating schedule.  38 
C.F.R. §§ 4.1, 4.15 (2002).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  The question is whether or not the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a total 
disability rating.  38 C.F.R. § 4.19 (2002).  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17 (2002).  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16 
(2002).  

The veteran claims entitlement to a total disability rating 
due to individual unemployability as a result of impairment 
caused by the symptoms of his service-connected disabilities.  
At the present time he is service-connected for sinusitis, 
postoperative, with history of a nasal injury (currently rated 
30 percent disabling), residuals of fracture, postoperative, 
right thumb (currently rated 20 percent disabling), and 
hypertension (currently rated 10 percent disabling).  He 
currently has a combined rating of 50 percent for his service-
connected disabilities.  The facts of the case indicate that 
he has not met the regulatory threshold for entitlement to a 
TDIU under 38 C.F.R. § 4.16.  It is the law which is 
dispositive of the claim for a TDIU.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Therefore, in regards to this issue, 
his claim must be denied.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbosacral spine disability is 
denied.

An increased evaluation in excess of 30 percent for 
sinusitis, postoperative, with history of a nasal injury is 
denied.

An award of a TDIU is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

